Van Wert County, No. 15923. This cause, here on appeal from the Court of Appeals for Van Wert County, was considered in the manner prescribed by law. Appellant’s request for extension of time to file a brief was granted by this court on September 22, 1992 and the brief was due October 26, 1992. It appears from the records of this court that appellant has not filed a brief in compliance with the Rules of Practice of the Supreme Court and therefore has failed to prosecute this cause with the requisite diligence. Upon consideration thereof,
IT IS ORDERED by the court that this cause be, and hereby is, dismissed sua sponte, effective June 25, 1993.